





EXHIBIT 10.2




This document constitutes part of a prospectus covering securities
that have been registered under the Securities Act of 1933.


EOG RESOURCES, INC.
NON-EMPLOYEE DIRECTOR RESTRICTED STOCK UNIT AWARD AGREEMENT


Grantee: [NAME]
Congratulations! You have been granted an Award of EOG Resources, Inc.
Restricted Stock Units as follows:
Date of Grant:
[GRANT DATE]
Vesting Period:
12 Months from the Date of Grant
Restricted Stock Units granted under this Award:
[# UNITS]



EOG Resources, Inc. (the “Company”) hereby grants to you, the above-named
Grantee, effective as of the Date of Grant set forth above, a Restricted Stock
Unit Award (the “Award”) in accordance with the terms set forth below.
General. This Restricted Stock Unit Award Agreement (this “Agreement”) is
governed by the terms and conditions of the Amended and Restated EOG Resources,
Inc. 2008 Omnibus Equity Compensation Plan (as may be amended from time to time,
the “Plan”), which is hereby made a part of this Agreement. All capitalized
terms that are not defined in this Agreement have the meanings ascribed to them
under the Plan. Under the terms of this Agreement and the Plan, a Restricted
Stock Unit ledger account will be maintained by the Company (or its agent) until
you become vested in the Restricted Stock Units. You will have no voting rights
with respect to the Company common stock represented by such Restricted Stock
Units until such time as the Company common stock is issued to you.
Vesting. Assuming you remain a member of the Company’s Board, this Award shall
vest on [One-year anniversary of grant date]. Unless you previously elected
otherwise, the shares of Company common stock represented by the Restricted
Stock Units awarded hereunder that have vested in accordance with the terms
hereunder shall be issued to you on the first business day following the date of
vesting (or as soon as administratively practicable thereafter, but no later
than 60 days after such date).
Termination of Board Membership. Except as provided below, if your Board
membership terminates prior to [One-year anniversary of grant date], this Award
shall terminate and all Restricted Stock Units awarded hereunder shall be
forfeited and canceled.
Due to Disability or Death. If your membership on the Board terminates due to
Disability or death prior to [One-year anniversary of grant date], all
forfeiture restrictions on the Restricted Stock Units awarded hereunder shall
lapse and all shares of Company common stock represented by the Restricted Stock
Units shall be distributed to you, your estate, or the person who acquires this
Award by will or the laws of descent and distribution or otherwise by reason of
your death, as applicable, as soon as administratively practicable following the
date of termination of your Board membership or the date of your death (as the
case may be), but no later than 60 days after such date.
Due to Not Standing for Re-Election, Failure to be Re-Elected or Resignation
Pursuant to Corporate Governance Guidelines. If your membership on the Board
terminates prior to [One-year anniversary of grant date] because you do not
stand for re-election, or are not re-elected, to the Board at the following
Annual Meeting of Stockholders, or your resignation from the Board pursuant to
Section 11 (or a successor section) of the Company’s Corporate Governance
Guidelines (or any corresponding successor document) is accepted, all forfeiture
restrictions on the Restricted Stock Units awarded hereunder shall lapse and all
shares of Company common stock represented by the Restricted Stock Units shall
be distributed to you as soon as administratively practicable following the
expiration of your term as a director, but no later than 60 days after such
date.
Due to Cause. If you are removed from the Board for cause prior to [One-year
anniversary of grant date], this Award shall terminate and all Restricted Stock
Units awarded hereunder shall be forfeited and canceled. For purposes of this
Agreement, “cause” shall mean gross negligence or willful misconduct in the
performance of your duties as a Director, or final conviction of a felony or of
a misdemeanor involving moral turpitude.





--------------------------------------------------------------------------------





Vesting Upon a Change in Control. Upon a Change in Control of the Company (as
defined in the Plan) prior to [One-year anniversary of grant date], all
forfeiture restrictions on the Restricted Stock Units awarded hereunder shall
lapse effective as of the effective date of the Change in Control of the Company
and all shares of Company common stock represented by the Restricted Stock Units
shall be distributed to you as soon as administratively practicable following
the effective date of the Change in Control of the Company, but no later than 60
days after such date; provided, however, that if the event constituting the
Change in Control of the Company does not qualify as a change in effective
ownership or control of the Company for purposes of Section 409A, then, pursuant
to Section 13.2 of the Plan, such distribution shall be delayed until the
earliest time that such distribution would be Permissible under Section 409A.
Deferral of Award. Subject to the foregoing and contingent on you remaining on
the Board until [One-year anniversary of grant date], if you have elected for
your Restricted Stock Units to be treated upon vesting as “phantom” shares in
accordance with the terms of the EOG Resources, Inc. 409A Deferred Compensation
Plan (as amended, the “Deferral Plan”), then this Award shall, from the date
that is 12 months from the Date of Grant, be governed by the terms of the
Deferral Plan and this Agreement, and you will have no voting rights with
respect to the Company common stock represented by such “phantom” shares until
such time as shares of Company common stock are issued to you in accordance with
the Deferral Plan.
Section 409A. The Plan and this Agreement are intended to meet the requirements
of Section 409A, and shall be administered such that any payment, settlement, or
deferrals of amounts hereunder shall not be subject to any excise penalty tax
that may be imposed thereunder.
Delivery of Documents. By accepting the terms of this Agreement, you consent to
the electronic delivery of documents related to your current or future
participation in the Plan (including the Plan documents; this Agreement; any
prospectus or other documents describing the terms and conditions of the Plan
and this Award; and the Company’s annual report to stockholders, Annual Report
on Form 10-K and definitive proxy statement), and you acknowledge that such
electronic delivery may be made by the Company, in its sole discretion, by one
or more of the following methods: (i) the posting of such documents on the
Company’s intranet website or external website; (ii) the posting of such
documents on the UBS Financial Services, Inc. website; (iii) the delivery of
such documents via the UBS Financial Services, Inc. website; (iv) the posting of
such documents to another Company intranet website or third party internet
website accessible by you; or (v) delivery via electronic mail, by attaching
such documents to such electronic email and/or including a link to such
documents on a Company intranet website or external website or third party
internet website accessible by you. Notwithstanding the foregoing, you also
acknowledge that the Company may, in its sole discretion (and as an alternative
to, or in addition to, electronic delivery) deliver a paper copy of any such
documents to you. You further acknowledge that you may receive from the Company
a paper copy of any documents delivered electronically at no cost to you by
contacting the Company (Attention: Human Resources Department) by telephone or
in writing.





